Citation Nr: 0740792	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-20 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for diabetes mellitus, type II, with mild peripheral 
neuropathy and hypertensive vascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1967 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish an effective date, if an increased 
rating is granted.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Any notice deficiencies should be addressed on 
remand.

The veteran contends that his service-connected diabetes 
mellitus, type II, with mild peripheral neuropathy and 
hypertensive vascular disease, warrants a disability rating 
in excess of 40 percent.  The duty to assist includes 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).

The veteran's most recent VA examination was consisted of a 
neurological examination dated in November 2003, where he was 
determined to have sensory polyneuropathy related to 
diabetes.  A VA examination regarding the severity of his 
service-connected diabetes mellitus, type II was not 
provided.  Since the VA examination, the veteran has been 
treated at the Birmingham VA Medical Center (VAMC) between 
June 2005 and April 2006.  On remand, the AOJ should ask the 
veteran to identify health care providers who have treated 
him for his diabetes mellitus, type II, with mild peripheral 
neuropathy and hypertensive vascular disease, and attempt to 
obtain relevant treatment records if not already in the 
claims file, in particular, records from the Birmingham VAMC 
from April 2006 to the present.  

The Board finds that the most recent VA examination is now 
approximately 4 years outdated.  After receipt of any 
records, the AOJ should schedule the veteran for a VA 
diabetes examination, by the appropriate specialists, to 
determine the specific extent and severity of the veteran's 
disability, to include a complete and detailed discussion of 
all functional limitations associated with the disability, to 
include all other disabilities shown to be due to the 
veteran's service-connected diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire claims 
file and ensure for the issue on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159 (2007).  The 
AOJ must also send the veteran a 
corrective notice that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date, if an increased rating is granted, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant.

2.  The AOJ should again ask the veteran 
to identify all health care providers 
that have treated him for his service-
connected diabetes mellitus, type II, 
with mild peripheral neuropathy and 
hypertensive vascular disease.  The AOJ 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records, if not 
already in the claims file.  In 
particular, the AOJ should obtain records 
from the Birmingham VAMC from April 2006 
to the present.   If records are 
unavailable and future attempts to 
retrieve the records are futile, please 
have the health care provider so 
indicate.

3.  After completion of the above, the 
AOJ should schedule the veteran for a VA 
examination(s), by the appropriate 
specialists, to determine the nature, 
extent and etiology of his service-
connected diabetes mellitus, type II, 
with mild peripheral neuropathy and 
hypertensive vascular disease.  

The examiner is to assess the nature and 
severity of the veteran's service-
connected diabetes mellitus, type II, 
with mild peripheral neuropathy and 
hypertensive vascular disease in 
accordance with the latest AMIE worksheet 
for rating diabetes mellitus, type II, 
with mild peripheral neuropathy and 
hypertensive vascular disease.  The 
examiner should perform any tests or 
studies deemed necessary for accurate 
assessments.  The claims file must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected diabetes 
mellitus, type II, with mild peripheral 
neuropathy and hypertensive vascular 
disease, and provide an opinion as to the 
specific extent and severity of the 
appellant's disability, to include a 
complete and detailed discussion of all 
functional limitations associated with 
the disability, including precipitating 
and aggravating factors.  This should 
include a discussion as to the nature and 
extent of the veteran's hypertensive 
vascular disease and peripheral 
neuropathy.  The extent of all other 
disabilities shown to be due to or 
aggravated by the veteran's diabetes must 
also be addressed.  

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why  

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for entitlement to a disability 
rating in excess of 40 percent for 
diabetes mellitus, type II, with mild 
peripheral neuropathy and hypertensive 
vascular disease.  To this end, the AOJ 
should determine whether or not separate 
ratings should be assigned for peripheral 
neuropathy and hypertensive vascular 
disease. If the AOJ rates the 
disabilities together, a citation to the 
pertinent law and regulation supporting 
the determination to rate them together 
must be provided.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  The purposes of 
this remand are to comply with due process of law and to 
further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



